Name: Commission Regulation (EU) NoÃ 928/2010 of 15Ã October 2010 correcting Regulation (EU) NoÃ 909/2010 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2011 under certain GATT quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  trade;  tariff policy;  international trade
 Date Published: nan

 16.10.2010 EN Official Journal of the European Union L 272/17 COMMISSION REGULATION (EU) No 928/2010 of 15 October 2010 correcting Regulation (EU) No 909/2010 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2011 under certain GATT quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1). Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular Article 23 (1), first subparagraph and (3), first subparagraph thereof, Whereas: (1) An error has occurred in the Annex to Commission Regulation (EU) No 909/2010 (3), for the allocation coefficients of groups 16-Uruguay and 17-Uruguay. These coefficients have not yet been applied by the Member States. (2) In order to ensure that operators in different Member States are treated in a non-discriminatory way and no licences are issued on the basis of the incorrect coefficients, this Regulation should apply from the day of publication of Regulation (EU) No 909/2010. (3) Regulation (EU) No 909/2010 should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 909/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 12 October 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1. (3) OJ L 268, 12.10.2010, p. 27. ANNEX In the Annex to Regulation (EU) No 909/2010, the lines corresponding to Notes No 16, group 16-Uruguay, and 17 are replaced by the following text: 16 Not specifically provided for (NSPF) 16-Uruguay 3 446,000 0,1635967 17 Blue Mould 17-Uruguay 350,000 0,0833333